Exhibit 10-24



EMPLOYMENT AGREEMENT

          EMPLOYMENT AGREEMENT, made as of April 30, 2003 (the "Agreement"), by
and among CONNECTICUT NATURAL GAS CORPORATION, a Connecticut corporation
("CNG"), ENERGY EAST MANAGEMENT CORPORATION, a Delaware corporation ("EEMC"),
ENERGY EAST CORPORATION, a New York corporation and MICHAEL I. GERMAN (the
"Executive").

          The Board of Directors of CNG desires to provide for the employment of
the Executive as a member of the management of CNG. The Executive is willing to
commit himself to serve CNG, on the terms and conditions herein provided.

          In order to effect the foregoing, CNG and the Executive wish to enter
into an employment agreement on the terms and conditions set forth below.
Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:

          1.     Defined Terms. The definitions of capitalized terms used in
this Agreement, unless otherwise defined herein, are provided in the last
Section hereof.

          2.     Employment. CNG hereby agrees to employ the Executive, and the
Executive hereby agrees to serve CNG, on the terms and conditions set forth
herein, during the term of this Agreement (the "Term"). Executive agrees to
relocate to the Hartford, Connecticut area. Executive's relocation will be
covered by the terms and conditions of CNG's Relocation Policy.

          3.     Term of Agreement. The Term will commence as of May 1, 2003 and
end on July 31, 2005, at which time Executive's employment with CNG and any
offices and directorships with any subsidiary or affiliate of Energy East
Corporation will terminate.

          4.     Position and Duties. The Executive shall serve as President of
CNG, The Southern Connecticut Gas Company, Maine Natural Gas Corporation and New
Hampshire Gas Corporation and shall have such responsibilities, duties and
authority that are consistent with such positions as may from time to time be
assigned to the Executive by the Boards of CNG, The Southern Connecticut Gas
Company, Maine Natural Gas Corporation and New Hampshire Gas Corporation. The
Executive shall devote substantially all his working time and efforts to the
business and affairs of CNG, The Southern Connecticut Gas Company, Maine Natural
Gas Corporation and New Hampshire Gas Corporation; provided, however, that the
Executive may also serve on the boards of directors or trustees of other
companies and organizations, as long as such service does not substantially
interfere with the performance of his duties hereunder.

          5.     Compensation and Related Matters.

                    5.1     Base Salary. CNG shall pay the Executive a base
salary ("Base Salary") during the period of the Executive's employment
hereunder, which shall be at an initial rate of Three Hundred Thousand Dollars
($300,000.00) per annum. The Base Salary shall be paid in substantially equal
bi-weekly installments, in arrears. The Base Salary may be discretionarily
increased by the Board from time to time as the Board deems appropriate in its
reasonable business judgment. The Base Salary in effect from time to time shall
not be decreased during the Term. During the period of the Executive's
employment hereunder, the Board shall make an annual review of the Executive's
compensation.

                    Compensation of the Executive by Base Salary payments shall
not be deemed exclusive and shall not prevent the Executive from participating
in any other compensation or benefit plan of CNG. The Base Salary payments
(including any increased Base Salary payments) hereunder shall not in any way
limit or reduce any other obligation of CNG hereunder, and no other
compensation, benefit or payment hereunder shall in any way limit or reduce the
obligation of CNG to pay the Executive's Base Salary hereunder.

                    5.2     Benefit and Incentive Plans. The Executive shall be
entitled to participate in or receive compensation and/or benefits, as
applicable, under all "employee benefit plans" (as defined in section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended from time to
time ("ERISA")), all incentive compensation plans, and all employee benefit
arrangements made available by CNG now or during the period of the Executive's
employment hereunder to their executives and key management employees, subject
to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements; provided, however, that there
shall be no duplication of the compensation and benefits created by this
Agreement. The Executive's participation in such plans and arrangements shall be
on an appropriate level, as determined by the Board, as appropriate.

                    Notwithstanding any provision of the Company's Supplemental
Executive Retirement Plan (or any successor plan) that may be to the contrary,
there shall be paid to the Executive under the Company's Supplemental Executive
Retirement Plan (or any successor plan) an amount that shall be determined by
giving the Executive, for purposes of that plan, service credit for three years
of service for each of the Executive's actual years of service with CNG or any
other affiliate of the Company.

                    The Company's Supplemental Executive Retirement Plan
currently provides that participating Executives that remain employed until age
55 are eligible for benefits under the Plan. Eligibility requirements for the
Supplemental Executive Retirement Plan are subject to change at the discretion
of the Board of Directors of the Company.

                    5.3     Expenses. Upon presentation of reasonably adequate
documentation to CNG, the Executive shall receive prompt reimbursement from the
CNG for all reasonable and customary business expenses incurred by the Executive
in accordance with CNG's policy in performing services hereunder. CNG agrees to
reimburse the Executive for any expenses he incurs in moving himself and his
family from Binghamton, New York to any state in the Northeast.

                    5.4     Vacation. The Executive shall be entitled to five
(5) weeks of vacation during each year of this Agreement, or such greater period
as the Board shall approve, without reduction in salary or other benefits.

          6.     Compensation Related to Disability. During the Term of this
Agreement, during any period that the Executive fails to perform the Executive's
full-time duties with CNG as a result of incapacity due to physical or mental
illness, CNG shall pay the Executive's Base Salary to the Executive at the rate
in effect at the commencement of any such period, together with all compensation
and benefits payable to the Executive under the terms of any compensation or
benefit plan, program or arrangement maintained by CNG during such period, until
the Executive's employment is terminated by CNG for Disability; provided,
however, that such Base Salary payments shall be reduced by the sum of the
amounts, if any, payable to the Executive at or prior to the time of any such
Base Salary payment under disability benefit plans of CNG or under the Social
Security disability insurance program, which amounts were not previously applied
to reduce any such Base Salary payment. Subject to Sections 8 and 9 hereof,
after completing the expense reimbursements required by Section 5.3 hereof and
making the payments and providing the benefits required by this Section 6, CNG
shall have no further obligations to the Executive under this Agreement.

          7.     Compensation Related to Termination. If the Executive's
employment shall be terminated for any reason during the Term of this Agreement,
CNG shall pay the Executive's Base Salary (to the Executive or in accordance
with Section 13.2 if the Executive's employment is terminated by his death)
through the Date of Termination at the rate in effect at the time the Notice of
Termination is given, together with all compensation and benefits payable to the
Executive through the Date of Termination under the terms of any compensation or
benefit plan, program or arrangement maintained by CNG during such period.
Subject to Sections 6, 8 and 9 hereof, after completing the expense
reimbursements required by Section 5.3 hereof and making the payments and
providing the benefits required by this Section 7, CNG shall have no further
obligations to the Executive under this Agreement.

          8.     Normal Post-Termination Payments Upon Termination of
Employment. If the Executive's employment shall be terminated for any reason
during the Term of this Agreement, CNG shall pay the Executive's normal
post-termination compensation and benefits to the Executive as such payments
become due. Subject to Section 9.1 hereof and the second paragraph of Section
5.2 hereof, such post-termination compensation and benefits shall be determined
under, and paid in accordance with, CNG's retirement, insurance and other
compensation or benefit plans, programs and arrangements (other than this
Agreement).

          9.     Severance Payments.

                    9.1     CNG shall pay the Executive the payments described
in this Section 9.1 (the "Severance Payments") upon the termination of the
Executive's employment prior to the end of the Term, in addition to the payments
and benefits described in Sections 7 and 8 hereof, unless such termination is
(i) by CNG for Cause, (ii) by reason of death, Disability or Retirement, or
(iii) by the Executive without Good Reason.

     (A)     In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, and in lieu of any severance benefit
otherwise payable to the Executive, CNG shall pay to the Executive a lump sum
severance payment, in cash, equal to three (3) times the sum of:

     (i)     the Executive's annual Base Salary in effect immediately prior to
the occurrence of the event or circumstance upon which the Notice of Termination
is based; and

     (ii)     the average of the three most recent incentive compensation awards
earned by the Executive under the Company's Annual Executive Incentive Plan (the
"AEIP"), or any successor annual executive incentive compensation plan, before
the Date of Termination.

     (B)     Notwithstanding any provision of the AEIP, or any successor annual
executive incentive compensation plan, CNG shall pay to the Executive a lump sum
amount, in cash, equal to the sum of (i) any incentive compensation which has
been allocated or awarded to the Executive for a completed fiscal year preceding
the Date of Termination under the AEIP, or any successor annual executive
incentive compensation plan, but has not yet been either (x) paid (pursuant to
Section 7 hereof or otherwise) or (y) deferred pursuant to CNG's Deferred
Compensation Plan for Salaried Employees, and (ii) a pro-rata portion to the
Date of Termination of the aggregate value of any contingent incentive
compensation award to the Executive for any uncompleted fiscal year under the
AEIP or any successor annual executive incentive compensation plan, calculated
by assuming that the Maximum Earnings Level (as defined in the AEIP) had been
achieved and that the Executive's Level of Achievement (as defined in the AEIP)
were one hundred percent (or in the case of any such successor plan, that
maximum performance with respect to all applicable performance goals had been
achieved), with such pro-rata amount being reduced (but not below zero) by any
amounts paid to the Executive with respect to such uncompleted fiscal year
pursuant to Article XI(A)(iii) of the AEIP, or any comparable provision of any
such successor plan, as a result of a Change-in-Control that occurs during such
uncompleted fiscal year.

     (C)     The second paragraph of Section 5.2 hereof shall be inapplicable,
and notwithstanding any provision of the Company's Supplemental Executive
Retirement Plan (or any successor plan) that may be to the contrary, CNG shall
pay to the Executive under the Company's Supplemental Executive Retirement Plan
(or any successor plan) an amount that shall be determined by (i) deeming the
Executive (a) to have 40 years of service credit, for purposes of that plan, (b)
to be at least 60 years of age and (c) to be a "Key Person" as defined in, and
for all purposes under, that plan and (ii) deeming the Executive's "highest
three consecutive years of earnings within the last five years of employment"
for purposes of that plan to be equal to the Executive's Base Salary as
determined pursuant to Section 9.1(A)(i) hereof plus the average of the highest
three consecutive incentive compensation awards earned by the Executive within
the last five years of employment under the AEIP, or any successor annual
executive incentive compensation plan, and such benefits shall be determined
without regard to any amendment to the Company's Supplemental Executive
Retirement Plan (or any successor plan) made subsequent to a Change-in-Control
and on or prior to the Date of Termination, which amendment adversely affects in
any manner the computation of retirement benefits thereunder.

     Notwithstanding any provision in the Company's Supplemental Executive
Retirement Plan (or any successor plan) that may be to the contrary, the
benefits otherwise payable to the Executive pursuant to this Section 9.1(C)
shall be paid to the Executive in a lump sum payment that is equal in amount to
the present value (determined in accordance with the methodology used to
calculate the "Actuarial Equivalent" pursuant to Section 6(C) of the Company's
Supplemental Executive Retirement Plan (or any successor plan)) of such benefits
and such payment shall be in lieu of any payments to which the Executive
otherwise would have been entitled under the Company's Supplemental Executive
Retirement Plan (or any successor plan) and shall satisfy any obligations that
CNG would otherwise have to the Executive under the Company's Supplemental
Executive Retirement Plan (or any successor plan). Such lump sum payment shall
be paid to the Executive no later than the due date of the first payment that is
or would be due to the Executive under the Company's Supplemental Executive
Retirement Plan (or any successor plan) assuming that the Executive were
entitled to receive payments thereunder.

     Notwithstanding the immediately preceding paragraph of this Section 9.1(C),
the Executive may elect to have the benefits otherwise payable to the Executive
pursuant to this Section 9.1(C) be paid to the Executive in the manner provided
for under the Company's Supplemental Executive Retirement Plan (or any successor
plan) and such method of payment shall be in lieu of a lump sum payment. The
Executive shall make such election by sending a letter to CNG in which he states
that he has decided to make such election. The election shall not be effective
unless the letter is received by CNG (i) at least 90 days prior to the Date of
Termination and (ii) prior to the first day of the calendar year in which the
Date of Termination occurs. The Executive shall have the right to revoke any
such election by sending a letter to CNG in which he states that he has decided
to revoke such election. The revocation of such election shall not be effective
unless the letter is received by CNG (i) at least 90 days prior to the Date of
Termination and (ii) prior to the first day of the calendar year in which the
Date of Termination occurs. If the Executive revokes an election, he can make a
new election (in the manner, and subject to the timing requirements, set forth
in this paragraph), and he can revoke any such new election (in the manner, and
subject to the timing requirements, set forth in this paragraph).

     (D)     For a thirty-six (36) month period after the Date of Termination,
CNG shall arrange to provide the Executive with life, disability, accident and
health insurance benefits substantially similar to those which the Executive is
receiving immediately prior to the Notice of Termination (without giving effect
to any reduction in such benefits constituting a basis for a termination by the
Executive of his employment for Good Reason). Notwithstanding the prior
sentence, the Company may elect to make any payment due pursuant to such
sentence in a lump sum. Benefits otherwise receivable by the Executive pursuant
to this Section 9.1(D) shall be reduced to the extent comparable benefits are
actually received by or made available to the Executive without cost during the
thirty-six (36) month period following the Executive's termination of employment
(and any such benefits actually received by the Executive shall be reported to
CNG by the Executive). If the benefits provided to the Executive under this
Section 9.1(D) shall result in a Gross-Up Payment pursuant to Section 9.2, and
these Section 9.1(D) benefits are thereafter reduced pursuant to the immediately
preceding sentence because of the receipt of comparable benefits, the Gross-Up
Payment shall be recalculated so as to reflect that reduction, and the Executive
shall refund to CNG an amount equal to any calculated reduction in the Gross-Up
Payment, but only if, and to the extent, the Executive receives a refund of any
Excise Tax previously paid by the Executive pursuant to Section 9.2 hereof.

                    9.2     (A)      Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by CNG to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a "Payment"), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the "Excise Tax"), then CNG shall pay to
or on behalf of the Executive an additional payment ("Gross-Up Payment") in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

                         (B)      Subject to the provisions of Section 9.2(C)
hereof, all determinations required to be made under this Section 9.2, including
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be used in arriving at such determinations, shall be made
by CNG's principal outside accounting firm (the "Accounting Firm") which shall
provide detailed supporting calculations both to the Board and the Executive
within thirty (30) business days of the Date of Termination and/or such earlier
date(s) as may be requested by CNG (each such date and the Date of Termination
shall be referred to as a "Determination Date," for purposes of this Section
9.2(B) and Section 9.3 hereof). All fees and expenses of the Accounting Firm
shall be borne solely by CNG. The initial Gross-Up Payment, if any, as
determined pursuant to this Section 9.2(B), shall be paid by CNG to or for the
benefit of the Executive within fifteen (15) days of the receipt of the
Accounting Firm's determination. If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall furnish the Executive with a
written opinion that failure to report the Excise Tax on the Executive's
applicable federal income tax return would not result in the imposition of a
negligence or similar penalty. Any determination by the Accounting Firm under
this Section 9.2(B) shall be binding upon CNG and the Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by CNG should have been made
("Underpayment"), consistent with the calculations required to be made
hereunder. In the event that CNG exhausts its remedies pursuant to Section
9.2(C) and the Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by CNG to or for the
benefit of the Executive.

                         (C)     The Executive shall notify CNG in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by CNG of an Underpayment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise CNG of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the thirty (30) day period
following the date on which he gives such notice to CNG (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If CNG notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

     (i)     give CNG any information reasonably requested by CNG relating to
such claim,

     (ii)     take such action in connection with contesting such claim as CNG
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by CNG,

     (iii)     cooperate with CNG in good faith in order effectively to contest
such claim, and

     (iv)     permit CNG to participate in any proceeding relating to such
claim;

provided, however, that CNG shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or income tax, including interest and penalties with
respect thereto, imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this Section
9.2(C), CNG shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as CNG shall determine; provided, however, that if CNG directs
the Executive to pay such claim and sue for a refund, CNG shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties with respect thereto,
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, CNG's control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

                         (D)      If, after the receipt by the Executive of an
amount advanced by CNG pursuant to Section 9.2(C) hereof, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to CNG's complying with the requirements of Section 9.2(C) hereof)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by the Executive of an amount advanced by CNG pursuant to Section 9.2(C)
hereof, a determination is made that the Executive shall not be entitled to any
refund with respect to such claim and CNG does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid.

                    9.3     Except as otherwise specifically provided in
Sections 9.1 and 9.2, the payments provided for in Sections 9.1 and 9.2 hereof
shall be made not later than the fifteenth (15th) day following the relevant
Determination Date, provided, however, that if the amounts of such payments
cannot be finally determined on or before such day, CNG shall pay to or on
behalf of the Executive on such day an estimate, as determined by the Executive,
of the minimum amount of such payments to which the Executive is clearly
entitled and shall pay the remainder of such payments (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than the forty-fifth (45th) day
after the relevant Determination Date. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by CNG to the Executive, payable on the
fifth (5th) business day after demand by CNG (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code).

                    9.4     CNG also shall pay to the Executive all legal fees
and expenses incurred by the Executive as a result of an event which entitles
the Executive to the Severance Payments or any Gross-Up Payments (including all
such fees and expenses, if any, incurred in disputing any such termination or in
seeking in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder). Such payments shall be made within fifteen (15)
business days after delivery of the Executive's written requests for payment
accompanied with such evidence of fees and expenses incurred as CNG reasonably
may require.

          10.     Termination Procedures.

                    10.1 Notice of Termination. During the Term of this
Agreement, any purported termination of the Executive's employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to another in accordance with Section 14 hereof. For purposes
of this Agreement, a "Notice of Termination" shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive's counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.

                    10.2 Date of Termination. "Date of Termination," with
respect to any purported termination of the Executive's employment during the
Term of this Agreement shall mean (i) if the Executive's employment is
terminated by his death, the date of his death, (ii) if the Executive's
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
full-time performance of the Executive's duties during such thirty (30) day
period), and (iii) if the Executive's employment is terminated for any other
reason, the date specified in the Notice of Termination (which, in the case of a
termination by CNG, shall not be less than thirty (30) days (except in the case
of a termination for Cause) and, in the case of a termination by the Executive,
shall not be less than fifteen (15) days nor more than sixty (60) days,
respectively, from the date such Notice of Termination is given).

          11.     No Mitigation. CNG agrees that, if the Executive's employment
hereunder is terminated during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by CNG hereunder. Further, the amount of any payment or benefit
provided for hereunder (other than pursuant to Section 9.1(D) hereof) shall not
be reduced by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to CNG, or otherwise.

          12.     Confidentiality and Noncompetition.

The Executive will not, during or after the Term, disclose to any entity or
person any information which is treated as confidential by CNG, the Company or
the subsidiaries or affiliates of the Company and is not generally known or
available in the market place, and to which the Executive gains access by reason
of his position as an employee of CNG or by reason of his prior position as an
employee or director of the Company or any of its subsidiaries or affiliates
(each, an "EE Entity").

                    12.1     For a twelve-month period immediately following his
Date of Termination, the Executive shall not, except as permitted by CNG upon
its prior written consent, enter, directly or indirectly, into the employ of or
render or engage in, directly or indirectly, any services to any person, firm or
corporation within the "Restricted Territory," which is a major competitor of
any EE Entity with respect to products which any EE Entity is then producing or
services any EE Entity is then providing (a "Competitor"). However, it shall not
be a violation of the immediately preceding sentence for the Executive to be
employed by, or render services to, a Competitor, if the Executive renders those
services only in lines of business of the Competitor which are not directly
competitive with the primary lines of business of any EE Entity or are outside
of the Restricted Territory. For purposes of this Section 12.2, the "Restricted
Territory" shall be the states of Connecticut, Maine, Massachusetts, New
Hampshire, New York, Rhode Island and Vermont.

                    If, at any time in connection with or following a
Change-in-Control, and prior to the end of the Term, the Executive terminates
his own employment with Good Reason (and not in connection with his Disability
or Retirement) or CNG terminates his employment without Cause, then for a twelve
month period immediately following his Date of Termination, the Executive shall
not enter into the employ of any person, firm or corporation or any affiliate
thereof (as such term is defined in Rule 12b-2 of the Exchange Act) that caused
the Change-in-Control.

          13.     Successors; Binding Agreement.

                    13.1     In addition to any obligations imposed by law upon
a successor, CNG will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of CNG to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that CNG would be required
to perform it if no such succession had taken place. Failure of CNG to obtain
such assumption and agreement prior to the effectiveness of any such succession
shall be a breach of this Agreement and shall entitle the Executive to
compensation from CNG in the same amount and on the same terms as the Executive
would be entitled to hereunder if the Executive were to terminate the
Executive's employment for Good Reason, except that, for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.

                    13.2     This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive's estate.

          14.     Notices. For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

To CNG:

Connecticut Natural Gas Corporation
100 Columbus Blvd.
P.O. Box 1500
Hartford, CT 06144-1500
Attention: Managing Director - Human Resources

                         and

Energy East Management Corporation
Ithaca-Dryden Road
Box 3287
Ithaca, New York 14852
Attention: Vice President - Human Resources

To the Executive:

Michael I. German
8 Meadowood Lane
Binghamton, NY 13901

To the Company:

Energy East Corporation
One Commerce Plaza
99 Washington St.
Albany, New York 12260
Attention: Corporate Secretary

          15.     Miscellaneous.

                    15.1     No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officers as may be specifically
designated by the Board and by the Company's Board. No waiver by any party
hereto at any time of any breach by any other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by any party which are not expressly set
forth in this Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and effective May 1, 2003 any prior
agreement of the parties hereto in respect of the subject matter contained
herein including without limitation the Employment Agreement among EEMC, the
Company and the Executive dated as of March 1, 2002, which has been terminated
and cancelled, and the Employment Agreement among the Company, NYSEG and the
Executive dated as of May 19, 2000, which has been terminated and cancelled. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of New York. All references to sections of
the Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. There shall be withheld from any payments provided
for hereunder any amounts required to be withheld under federal, state or local
law and any additional withholding amounts to which the Executive has agreed.
The obligations under this Agreement of CNG, the Company, or the Executive which
by their nature and terms require satisfaction after the end of the Term shall
survive such event and shall remain binding upon such party.

                    15.2     References in this Agreement to employee benefit
plans, compensation plans, incentive plans, pension plans, disability policies
or similar plans, programs or arrangements of CNG include such plans, programs
or arrangements of the Company if maintained for the benefit of employees of CNG
and the Executive is participating in such plans, programs or arrangements.

                    15.3      Notwithstanding any provision of this Agreement to
the contrary, in the event CNG does not make any payment required to be made by
it under this Agreement, the Company shall be liable to the Executive and his
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees for all payment obligations of CNG under
this Agreement.

          16.     Validity. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

          17.     Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

          18.     Settlement of Disputes; Arbitration. All claims by the
Executive for benefits under this Agreement shall be directed to and determined
by the Board and shall be in writing. Any denial by the Board of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon. The Board shall afford a reasonable opportunity
to the Executive for a review of the decision denying a claim and shall further
allow the Executive to appeal to the Board a decision of the Board within sixty
(60) days after notification by the Board that the Executive's claim has been
denied. To the extent permitted by applicable law, any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Binghamton, New York in accordance with the rules
of the American Arbitration Association then in effect. Judgment may be entered
on the arbitrator's award in any court having jurisdiction.

          19.     Definitions. For purposes of this Agreement, the following
terms shall have the meaning indicated below:

(A)     "AEIP" shall have the meaning stated in Section 9.1(A)(ii) hereof.

(B)     "Base Salary" shall have the meaning stated in Section 5.1 hereof.

(C)     "Beneficial Owner" shall have the meaning defined in Rule 13-d-3 under
the Exchange Act.

(D)     "Board" shall mean the Board of Directors of CNG.

(E)     "Cause" for termination by CNG of the Executive's employment, for
purposes of this Agreement, shall mean (i) the willful and continued failure by
the Executive to substantially perform the Executive's duties with CNG (other
than any such failure resulting from the Executive's incapacity due to physical
or mental illness or any such actual or anticipated failure after the issuance
of a Notice of Termination for Good Reason by the Executive pursuant to Section
10.1) after a written demand for substantial performance is delivered to the
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that the Executive has not substantially performed the
Executive's duties, or (ii) the willful engaging by the Executive in conduct
which is demonstrably and materially injurious to CNG or the Company or its
subsidiaries, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, no act, or failure to act, on the Executive's part shall be
deemed "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive's act, or failure to
act, was in the best interest of CNG

(F)     A "Change-in-Control" shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs (I), (II), (III) or (IV) shall
have been satisfied during the Term:

(I)     an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (l) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); excluding, however, the following: (1) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (4) any
acquisition pursuant to a transaction which complies with clauses (1), (2) and
(3) of subsection (III) of this definition; or

(II)     a change in the composition of the Company's Board such that the
individuals who, as of March 1, 2002, constitute the Company's Board (such
Company Board shall be hereinafter referred to as the "Incumbent Board") cease
for any reason to constitute at least a majority of the Company's Board;
provided, however, for purposes of this Section 19(F), that any individual who
becomes a member of the Company's Board subsequent to March 1, 2002, whose
election, or nomination for election by the Company's shareholders, was approved
by a vote of at least two-thirds of those individuals who are members of the
Company's Board and who were also members of the Incumbent Board (or deemed to
be such pursuant to this proviso) shall be considered as though such individual
were a member of the Incumbent Board, but, provided, further, that any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Company's Board shall not be so considered as a member of the Incumbent Board;
or

(III)     consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
("Corporate Transaction"); excluding, however, such a Corporate Transaction
pursuant to which (1) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
60% of, respectively, the outstanding shares of common stock, and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (2)
no Person (other than the Company, any employee benefit plan (or related trust)
of the Company or any entity controlled by the Company or such corporation
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, 25% or more of, respectively, the outstanding shares of common stock
of the Company resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors except to the extent that such ownership
existed prior to the Corporate Transaction, and (3) individuals who were members
of the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or

(IV)     the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

(G)     "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.

(H)     "Company" shall mean Energy East Corporation.

(I)     "Date of Termination" shall have the meaning stated in Section 10.2
hereof.

(J)     "Determination Date" shall have the meaning stated in Section 9.2(B)
hereof.

(K)     "Disability" shall be deemed the reason for the termination by CNG of
the Executive's employment, if, as a result of the Executive's incapacity due to
physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive's duties with CNG for the maximum number
of months applicable to the Executive under CNG's Disability Policy for Salaried
Employees (or any successor policy) (but in no event for less than six (6)
consecutive months), CNG shall have given the Executive a Notice of Termination
for Disability, and, within thirty (30) days after such Notice of Termination is
given, the Executive shall not have returned to the full-time performance of the
Executive's duties.

(L)     "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended from time to time.

(M)     "Excise Tax" shall have the meaning stated in Section 9.2(A) hereof.

(N)     "Executive" shall mean the individual named in the first paragraph of
this Agreement.

(O)     "Good Reason" for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent) of any one of the following:

(I)     the assignment to the Executive of any duties inconsistent with the
Executive's status as an executive officer of CNG and The Southern Connecticut
Gas Company Corporation or a substantial alteration in the nature or status of
the Executive's responsibilities from those in effect on the date hereof
(including, without limitation, any such alteration after a Change-in-Control
attributable to the fact that the Company may no longer be a public company),
provided, however that the Executive no longer serving as a director of CNG, The
Southern Connecticut Gas Company or any affiliate of CNG or The Southern
Connecticut Gas Company shall not be deemed Good Reason for termination by the
Executive of the Executive's employment;

(II)     a reduction by CNG in the Executive's annual base salary as in effect
on the date hereof or as the same may be increased from time to time;

(III)     the failure by CNG, without the Executive's consent, to pay to the
Executive any portion of the Executive's compensation, or to pay to the
Executive any portion of an installment of deferred compensation under any
deferred compensation program of CNG, within fifteen (15) days of the date such
compensation is due;

(IV)     any other material breach of this Agreement by CNG;

(V)     after a Change-in-Control, the failure by CNG to continue the
Executive's participation in any compensation plan in which the Executive
participates on the date of the Change-in-Control which is material to the
Executive's total compensation, including but not limited to the AEIP, and the
Company's Supplemental Executive Retirement Plan or any successor plan, unless
an equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of the
Executive's participation relative to other participants, as existed on the date
of the Change-in-Control;

(VI)     after a Change-in-Control, the failure by CNG to continue to provide
the Executive with benefits not less favorable in the aggregate than those
enjoyed by the Executive under any of CNG's pension, life insurance, medical,
health and accident, or disability plans in which the Executive was
participating on the date of the Change-in-Control, or the taking of any action
by CNG which would directly or indirectly materially reduce any of such
benefits;

(VII)     any purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 10.1; for purposes of this Agreement, no such purported termination
shall be effective.

     The Executive's right to terminate the Executive's employment for Good
Reason shall not be affected by the Executive's incapacity due to physical or
mental illness. The Executive's continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder. In addition, a termination of the
Executive's employment by the Executive, regardless of the reason, during the
30-day period immediately following the first anniversary of a Change-in-Control
shall be deemed to be a termination for Good Reason for all purposes of this
Agreement.

(P)     "Gross-Up Payment" shall have the meaning stated in Section 9.2(A)
hereof.

(Q)     "Notice of Termination" shall have the meaning stated in Section 10.1
hereof.

(R)     "NYSEG" shall mean New York State Electric & Gas Corporation.

(S)     "Retirement" shall be deemed the reason for the termination by CNG or
the Executive of the Executive's employment if such employment is terminated in
accordance with CNG's retirement policy, not including early retirement,
generally applicable to its salaried employees, or in accordance with any
retirement arrangement established with the Executive's consent with respect to
the Executive.

(T)     "Severance Payments" shall mean those payments described in Section 9.1
hereof.

(U)     "Term" shall have the meaning stated in Section 3 hereof.

               IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first above written.

CONNECTICUT NATURAL GAS CORPORATION

By   /s/Kenneth M. Jasinski                                

ENERGY EAST MANAGEMENT CORPORATION

By   /s/Richard R. Benson                                  
          Richard R. Benson
          Vice President - Human Resources

ENERGY EAST CORPORATION

By   /s/Kenneth M. Jasinski                                

       /s/Michael I. German                                  


          Michael I. German

